Citation Nr: 0936038	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-04 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for service-connected posttraumatic stress disorder 
(PTSD) from July 2, 2007.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancé (as an observer only)




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2005 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO), which continued a 50 percent evaluation 
for PTSD.

In a subsequent rating decision of November 2007, an 
increased disability rating from 50 percent to 70 percent was 
granted for PTSD, effective from July 29, 2005.  

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a Board video conference hearing held in May 
2008, a transcript of which has been associated with the 
record.  Thereafter, the case came before the Board in June 
2008 at which time entitlement to a disability rating in 
excess of 70 percent for service-connected PTSD was denied 
for the portion of the appeal period extending until July 1, 
2007; as such, the remaining issue before the Board at 
present is entitlement to a disability rating in excess of 70 
percent for service-connected PTSD from July 2, 2007, 
forward.  

A review of the file reflects that the Veteran filed a formal 
claim of entitlement to a total disability rating based on 
individual unemployability to due service-connected 
disabilities (TDIU) in April 2009, and that he had informally 
raised the issue prior to that time; the issue of TDIU is 
considered part and parcel of the Veteran's PTSD increased 
rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Therefore, in accordance with the reasons set forth in the 
Remand portion of this decision below, the issue of 
entitlement to TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Overall the evidence reflects that from July 2, 2007 forward, 
the Veteran's service-connected PTSD has not been productive 
of total occupational and social impairment.


CONCLUSION OF LAW

From July 2, 2007 forward, the criteria for an evaluation in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide 
and; (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In correspondence issued in October 2005, the RO provided 
notice that met these requirements.  The RO discussed the 
evidence necessary to substantiate an increased rating, the 
types of evidence that would be considered, and the Veteran's 
and VA's respective responsibilities to obtain that evidence.  
The RO noted that evidence could include personal statements 
from the Veteran and lay observers that described the 
symptoms, frequency and severity, and other involvement, 
extension, and additional disablement caused by the 
disability.  

In October 2005 the RO issued a Statement of the Case, which 
was followed by the issuance of Supplemental SOCs in March 
2006 March 2007, November 2007 and March 2009.  Collectively, 
these documents advised the Veteran of the applicable law and 
regulations, to include the pertinent rating criteria, and of 
the reasons for the denial of his claim.   

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  In March 2006, the Veteran 
was also informed of the information and evidence needed to 
establish a disability rating and effective date for the 
disability on appeal pursuant to the Court's decision in 
Dingess.  For instance, the Veteran was informed to submit 
evidence showing the nature and severity of his condition, 
the severity and duration of the symptoms, and the impact of 
the condition and/or symptoms of the Veteran's employment.  
Specifically, the Veteran was encouraged to submit 
information showing ongoing VA treatment, recent Social 
Security Administration decisions, statements from employers 
about job performance, lost time, or other evidence showing 
how the disability affected his ability to work.  The Veteran 
was also notified that he could submit lay statements from 
individuals who witnessed how the disability affected him.

The Board further notes that the Veteran has made specific 
arguments during the pendency of this claim indicating that 
his service-connected disability warrants a higher 
evaluation.  Moreover, the Board notes the Veteran has had 
representation throughout the duration of the appeal.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006). 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").  In sum, the Board 
finds that there is no prejudice with regard to any 
deficiency in the notice to the Veteran or the timing of the 
notice.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue on appeal has been 
obtained.  The Veteran's service treatment and post-service 
treatment records were obtained.  The Veteran was afforded 
several VA examinations and evaluations in connection with 
the claim currently on appeal, and the file includes Board 
hearing testimony provided in May 2008.  Accordingly, the 
Board finds that VA has complied, to the extent required, 
with the duty-to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e). 

Factual Background

The evidence pertinent to the applicable appeal period 
extending from July 2, 2007 forward, includes a statement 
from the Veteran's fiancé received in October 2007.  In that 
statement, she mentioned that the Veteran was self-employed 
as a mechanic, as the sole owner and employee of a shop, but 
was in the process of closing the shop due to a variety of 
complications including high rent and side effects from 
medications he was taking.  

The Veteran provided testimony at a video conference hearing 
held before the undersigned VLJ in May 2008.  The Veteran 
reported that he saw a psychologist weekly and a VA 
psychiatrist on a monthly basis and indicated that when seen 
earlier in May 2008, his suicidal thoughts were discussed as 
well as the danger he presented to himself and others.  The 
Veteran stated that his PTSD symptomatology also included 
memory loss, hallucinations/delusions and hygiene issues.  He 
indicated that he had stopped working as a self-employed 
mechanic at a garage in approximately October 2007 due to 
hallucinations/visions related to his Vietnam service.  The 
Veteran stated that he was engaged to be married and had one 
child with whom he had an "okay" relationship.  

The Veteran underwent a VA mental health evaluation in May 
2008.  The report indicated that the Veteran had closed his 
business in September 2007 due to excessive sedation from 
medications and that his fiancé had noticed that since then, 
he had stopped doing hobbies and was lacking socialization.  
The Veteran's reported symptoms included sleeplessness, 
frequent nightmares, and daily fleeting (suicidal) thoughts 
without current plan or intent.  The Veteran's prescribed 
medications were listed as including numerous 
antidepressants, antipsychotics and sleeping aid.  Mental 
status examination revealed that the Veteran was well-
groomed.  Mood was poor and affect was dysphoric.  It was 
noted that the Veteran had daily suicidal thoughts, but no 
homicidal ideation.  Judgment and insight were described as 
fair.  Chronic PTSD was diagnosed and a GAF (Global 
Assessment of Functioning) score of 41 was assigned.  A 
review of VA psychiatric records dated from December 2007 to 
May 2008 reflects that the Veteran's symptoms were consistent 
with those mentioned above and reflect that during that time, 
chronic PTSD was repeatedly diagnosed and that a GAF score of 
41 was repeatedly assigned.

A VA examination was conducted in July 2008 and the claims 
folder was reviewed.  The Veteran's reported symptoms 
included: difficulty sleeping, nightmares, hypervigilence, 
difficulty in crowds and with anger, intrusive thoughts, 
depression and auditory/visual hallucinations.  The report 
indicated that the Veteran had not been employed since 
September 2007 when he was self-employed as a mechanic and 
closed his business.  Mental status examination revealed that 
the Veteran was generally alert and oriented.  The Veteran 
had difficulty with thought process, attention was impaired 
and speech was slow.  There was some evidence of memory loss.  
The Veteran endorsed having auditory and visual 
hallucinations and indicated that he had on-going thoughts of 
suicide.  PTSD was diagnosed and a GAF score of 41 was 
assigned.  The examiner indicated that the Veteran's current 
PTSD symptoms were productive of severe functional 
impairment.  It was noted that he reported having no friends 
and no hobbies and had difficulty completing the activities 
of daily living.  The examiner also observed that the Veteran 
had problems with attention and memory and noted that his 
fiancé managed their financial affairs.  

Also on file is a statement written by the Veteran's fiancé 
in July 2008.  She stated that in October 2007, the Veteran 
closed his business due to mental stress, lack of sleep, 
financial stress, and medication side effects rendering him 
groggy and drowsy.

The file contains a medical report dated in September 2008 
from a psychologist associated with the Counseling Consortium 
for PTSD.  The Veteran's problems were enumerated as: anger, 
reexperiencing stressful Vietnam events, problems 
concentrating, trouble sleeping, employment difficulties and 
physical problems.  PTSD was diagnosed.  The psychologist 
explained that the Veteran's PTSD symptomatology appeared 
throughout all aspects of his life and indicated that the 
Veteran should be considered disabled due to PTSD by VA and 
the Social Security Administration.  

In November 2008, additional information was offered in a 
report issued by a VA psychologist.  She indicated that she 
met with the Veteran and noted that he reported the exact 
same symptoms with the same severity as had been reported 
upon VA examination of July 2008.  She observed that he 
continued to experience a severe level of impairment in 
social and occupational functioning, as was also shown upon 
VA evaluation conducted in October 2008.  

VA mental health evaluations conducted in August and October 
2008, and in January 2009, reflect that the Veteran's PTSD 
symptomatology was steady and consistent and reflected that 
chronic PTSD was repeatedly diagnosed and that a GAF score of 
41 was repeatedly assigned. 

The Veteran submitted a statement in March 2009 referencing 
his fiancé's statement and explaining that in addition to 
impairment from PTSD and medications taken for that 
condition, he also underwent surgery in 2005 for a blood clot 
and had been diagnosed with neuropathy and hypertension.  

Legal Analysis

The Veteran contends that his service-connected PTSD has had 
an adverse effect on both his social life and his employment 
status and that the severity of his disability is in excess 
of the criteria for the 70 percent evaluation currently 
assigned.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The Veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, a 70 
percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF of 41 to 50 indicates serious symptoms 
or a serious impairment in social, occupational, or school 
functioning.  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

The evidence pertinent to the applicable appeal period 
extending from July 2, 2007 forward, reflects that the 
Veteran's PTSD symptomatology has been steady and consistent 
with manifestations which include: difficulty sleeping, 
nightmares, hypervigilence, difficulty in crowds and with 
anger, intrusive thoughts, depression, auditory/visual 
hallucinations, difficulty with thought process, some 
evidence of memory loss and on-going thoughts of suicide.  In 
addition, the GAF scores assigned during the appeal period 
have consistently been 41, no more and no less, indicative of 
serious symptoms or a serious impairment in social and 
occupational functioning.  All of the aforementioned evidence 
is consistent with and supports the currently assigned 70 
percent evaluation for PTSD.  

In contrast, the evidence fails to show nearly all of the 
enumerated criteria warranting the assignment of a 100 
percent evaluation.  In this regard, the record contains no 
documented evidence of gross impairment in thought processes 
or communication; grossly inappropriate behavior; persistent 
danger of hurting self or others; disorientation to time or 
place; or memory loss of names of close relatives, own 
occupation, or own name.  While suicidal ideation has noted 
by the evidence, when evaluated in August 2008, the Veteran 
indicated that he would never act on such thoughts and there 
has been no indication of homicidal ideation recorded during 
the appeal period.  It appears that the only manifestation 
enumerated in this criteria documented in the medical records 
is an indication of persistent delusions or hallucinations.  
Moreover, none of the GAF scores assigned for PTSD from July 
2007 forward have been less than 41 (indicating serious 
symptoms or a serious impairment in impairment in social, 
occupational, or school functioning).  

Industrially, the closing of the Veteran's business in 
September/October 2007 appears to have resulted from multiple 
factors to include financial difficulties, physical problems 
as well as PTSD and the side effects of medication used to 
treat PTSD; the evidence does not implicate PTSD as the sole 
reason for the Veteran's decision to close his business nor 
reflect that overall, the Veteran is totally occupationally 
impaired due solely to PTSD.  The Board also points out that 
while the Veteran's socialization appears to be limited; the 
evidence reflects that he has a stable relationship with his 
fiancé and child, inconsistent with a finding of total social 
impairment.  As such, the evidence does not document 
manifestations of PTSD indicative of total occupational and 
social impairment.  Id.

The Board has considered the statements of the Veteran and 
his fiancé in support of his claim that his PTSD has 
increased in severity.  While both parties are considered 
competent to describe the extent of the Veteran's current 
PTSD symptomatology, there is no evidence that either party 
possesses the requisite medical training or expertise 
necessary to render them competent to offer evidence on 
matters such as a medical diagnosis, or to assess the degree 
of disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 
As such, the Board has attached greater probative weight to 
the clinical findings of skilled, unbiased professionals.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).

The Board finds that the examination and treatment reports of 
record are probative of a PTSD disability that has been 
consistently at a level of a disability that does not warrant 
a disability rating greater than 70 percent from July 2, 
2007, forward.  As discussed herein, total social and 
occupational impairment due to PTSD symptoms has not been 
demonstrated.  Based upon the guidance of the Court in Hart, 
the Board has considered whether a staged rating is 
appropriate.  However, in the present case, the Veteran's 
symptoms remained constant throughout the course of the 
period on appeal, as such staged ratings are not warranted.  
Therefore, the preponderance of the evidence is against the 
assignment of a schedular rating in excess of 70 percent for 
the Veteran's PTSD from July 2, 2007 forward; as such, the 
claim is denied.  

To the extent that the 70 percent disability rating continued 
herein warrants extra-schedular consideration, the Board 
notes that such consideration is inextricably intertwined 
with the issue of entitlement to TDIU, which is addressed in 
the Remand portion of this decision.  




ORDER

A disability rating in excess of 70 percent from July 2, 
2007, for service-connected PTSD, is denied.

REMAND

As was briefly noted in the Introduction section of this 
decision, the issue of entitlement to TDIU is raised by the 
record as part and parcel of the Veteran's PTSD increased 
rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Specifically, the currently assigned 70 percent disability 
rating for PTSD, takes into consideration that the Veteran 
has occupational impairment, including "difficulty in 
adapting to stressful circumstances (including work and 
worklike settings) . . . ." 38 C.F.R. § 4.130, Diagnostic 
Code 9440.  

The evidence of record indicates that the Veteran has been 
unemployed since September or October 2007.  However, it is 
unclear to the Board whether his unemployment is solely 
attributable to his service-connected disabilities, which 
include PTSD, bilateral hearing loss and tinnitus.  As the RO 
has not rendered a decision concerning the TDIU aspect of 
this claim under 38 C.F.R. § 4.16, the matter is hereby 
remanded to the RO for consideration thereof in the first 
instance.  In so doing, the RO may decide to pursue further 
development of the Veteran's employment history, or to obtain 
additional medical evidence or medical opinion, as is deemed 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16, based 
on impairment attributable to his 
service-connected disorders consisting 
of: PTSD, bilateral hearing loss and 
tinnitus.  In so doing, the RO may 
decide to pursue further development of 
the Veteran's employment history, or to 
obtain additional medical evidence or 
medical opinion, as is deemed 
necessary.

2.  If any part of the decision is 
adverse to the Veteran, he and his 
representative should be provided with 
a Supplemental Statement of the Case 
(SSOC).  Thereafter, the case shall be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


